                   Case 4:19-cv-03931 Document 8 Filed on 10/25/19 in TXSD Page 1 of 2
                    Case 4:19-cv-03931 Document 5 Filed on 10/11/19 in TXSD Page 1 of 2

  AO 440 (Rev. 06/12) Summons in a Civil Action




                                                                                                       D
                                                                                   OURT




                              Plaintiff(s)
                                  V.                                Civil Action No. 4:19-cv-03931

                ELEVATE RECOVERIES, LLC


                             Defendant(s)

                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant's name and address) ELEVATE RECOVERIES, LLC
                                     C/O REGISTERED AGENT
                                     MICHAEL MOORE
                                     3600 S. GESSNER SUITE 225
                                     HOUSTON, TX 77063



            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
  whose name and address are: Joseph S. Davidson
                                   Sulaiman Law Group, Ltd.
                                   2500 South Highland Avenue, Suite 200
                                   Lombard, IL 60148
                                   (630) 575-8181


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                           David J. Bradley, Clerk of Court


Date: October 11, 2019
                                                                            s/ S. Shelby
                                                                            Signature of Clerk or Deputy Clerk
             Case 4:19-cv-03931 Document 8 Filed on 10/25/19 in TXSD Page 2 of 2




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)


Civil Action No. 4: l 9-cv-03931

                                                     PROOF OF SERVICE
                     (This section should not be filed with the courl unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and tirle, if any) ELEVATE RECOVERIES, LLC was received by me on
(dare) Oct 14, 2019, 11:53 am.


        D       I personally served the summons on the individual at (place) _________ on (dare)
                ________ ;or

        D       I left the summons at the individual's residence or usual place of abode with (name) _________ , a
                person of suitable age and discretion who resides there. on (date) --------- , and mailed a copy
                to the individual's last known address; or

       CK]      I served the summons on (name of individual) MICHAEL MOORE, who is designated by law to accept service
                of process on behalf of (name of organization) ELEVATE RECOVERIES. LLC, on (date) Fri, Oct 18, 2019;
                or

       D        I returned the summons unexecuted because: ________ ; or

       D        Other: ________ _ ; or

        My fees are$ _________ for travel and $ ________ for services, for a total of$$0.00.

        I declare under penalty of perjury that this information is true.



Date: 10/21/2019




                                                               Ray G. Sturges - Process Server - PSC-1198 Exp. 7/31/20
                                                                                     Printed name and title


                                                               P. 0. Box 958, League City, TX 77574
                                                                                        Server's address

Additional information regarding attempted service, etc.:
I) Successful Attempt: Oct 18, 2019, 12:38 pm at 3600 S. GESSNER RD., SUITE 225, HOUSTON, TX 77063 received by
ELEVATE RECOVERIES, LLC, BY DELIVERING TO ITS REGISTERED AGENT, MICHAEL MOORE.


DELIVERED TO THE ABOVE-NAMED WAS A SU1v1MONS IN A CIVIL ACTION. COMPLAlNT AND ORDER FOR
CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES.
